 Case 1:19-cv-01999-RGA Document 14 Filed 02/14/20 Page 1 of 1 PageID #: 593




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


HOLLY WINGATE,                             :
                                           :
                    Plaintiff,             :
                                           :
             v.                            :       Civil Action No. 19-1999-RGA
                                           :
C.R. BARD INCORPORATED and                 :
BARD PERIPHERAL VASCULAR                   :
INCORPORATED,                              :
                                           :
                    Defendants.            :


                    ORDER SETTING RULE 16(b) CONFERENCE

      1.     A scheduling conference pursuant to Fed. R. Civ. P. 16(b) will be held on
             Tuesday, March 3, 2020, at 10:00 a.m., in the Chambers of the Honorable
             Richard G. Andrews, Room 6325 of the Boggs Federal Building, 844 King Street,
             Wilmington, Delaware. Plaintiff’s local counsel shall coordinate a dial in number
             for any out of town counsel wishing to participate, but not physically being able to
             do so.

      2.     Parties shall use the “Rule 16 Order - non-patent” form of order, available on the
             Court’s website, for the purpose of being prepared to provide the Court with
             agreed-upon dates that need to be scheduled. No later than 48 hours before the
             scheduling conference, the parties shall file a proposed scheduling order using the
             “Rule 16 Scheduling Order - non-patent.”

      3.     The parties shall direct any requests or questions regarding the scheduling or
             management of this case to the Court’s Case Manager at (302) 573-6137.




February 14, 2020                                  /s/ Richard G. Andrews
Date                                               United States District Judge
